Case 2:18-cv-00100-JRG-RSP Document 158 Filed 10/31/19 Page 1 of 1 PageID #: 2581



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION

                                                     §
       ULTRAVISION TECHNOLOGIES, LLC,
                                                     §
                   Plaintiff,                        §
       v.                                            §
                                                                Case No. 2:18-cv-00100-JRG-RSP
                                                     §
       GOVISION, LLC,                                §
                   Defendant.                        §
                                                     §
                                                     §
       ULTRAVISION TECHNOLOGIES, LLC,
                                                     §
                   Plaintiff,                        §
       v.                                            §
                                                     §
       NEC DISPLAY SOLUTIONS, LTD., NEC              §          Case No. 2:18-cv-00150-JRG-RSP
       CORPORATION, NEC DISPLAY                      §
       SOLUTIONS EUROPE GMBH, AND                    §
       S[QUADRAT] GMBH,                              §
                   Defendant.                        §
                                                     §

                                                 ORDER
  .
             Before the Court is Defendant NEC Corporation’s (“NEC”) Unopposed Motion for an

      Additional Extension of Time to Answer or Otherwise Respond to Plaintiff’s Complaint (“Motion

      for Extension”). (Dkt. No. 156.) In this Motion for Extension, NEC seeks to extend the deadline

      to respond to Plaintiff Ultravision Technologies, LLC’s (“Ultravision”) Complaint up to and

      including November 19, 2019. (Id.)

             After consideration, the Court GRANTS NEC’s Motion for Extension. It is therefore

      ORDERED that NEC’s deadline to respond to Ultravision’s Complaint is extended to November

      19, 2019.
             SIGNED this 3rd day of January, 2012.
             SIGNED this 31st day of October, 2019.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE
